Citation Nr: 0413235	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  99-22 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. B. Redman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
March 1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issue 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in his possession.

The Board notes that the March 2001 letter sent by the RO to 
the veteran in an effort to comply with the VCAA and 
implementing regulations is insufficient insofar as it does 
not inform the veteran of the information and evidence needed 
to substantiate his claim for service connection for PTSD, 
the evidence and information that he should submit, or the 
assistance that VA will provide to obtain evidence on his 
behalf.

The Board is also of the opinion that additional development 
of the medical evidence is warranted to clarify whether the 
veteran has PTSD and whether the behavioral problems 
attributed to personality disorders in service should be 
viewed as the veteran's reaction to the alleged stressor of 
witnessing a fatal motor vehicle accident.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions: 

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include a request that the 
veteran submit any pertinent evidence in 
his possession.  In particular, the RO 
should request the veteran to provide as 
much detail as possible concerning the 
alleged in-service stressor upon which 
his claim is based.  In addition, the RO 
should inform the veteran that he may 
submit "buddy" statements in order to 
help substantiate his alleged stressor. 

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.   
 
3.  The RO should then undertake any 
indicated development to verify the 
veteran's alleged stressor(s), to include 
the below development.

4.  Then, the RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

A diagnosis of PTSD should be 
confirmed or ruled out.  If PTSD is 
diagnosed, the elements supporting 
the diagnosis must be identified.  
If PTSD is ruled out, the examiner 
must explain why the veteran does 
not meet the criteria for this 
diagnosis.

The examiner should also provide an 
opinion, with the supporting 
rationale, as to whether the 
behavioral problems attributed to 
personality disorders in service 
were instead behavioral changes 
resulting from the alleged stressor 
of witnessing a fatal motor vehicle 
accident in service and/or other 
service stressors.

5.  Then, the RO should adjudicate the 
veteran's claim based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond before returning the claims 
folder to the Board for further appellate 
action.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




